Exhibit 10.2

DIRECTOR CONFIDENTIALITY AGREEMENT

THIS DIRECTOR CONFIDENTIALITY AGREEMENT (this “Agreement”) is entered into as of
May 5, 2016 and is effective upon the date hereof, by and between Endo
International plc, a public limited company incorporated under the laws of
Ireland (“Endo”), Todd B. Sisitsky, an individual (“Sisitsky”), and TPG Global,
LLC (“TPG” or, either Sisitsky or TPG, a “receiving party”).

WHEREAS, concurrently with the execution of this Agreement, Sisitsky is being
appointed to serve on the Board of Directors of Endo; and

WHEREAS, in connection with Sisitsky’s appointment, the parties may disclose to
each other certain non-public confidential and proprietary information
pertaining to such possible relationship, as set forth below.

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1. For purposes of this Agreement, “Confidential Information” shall mean all
non-public and proprietary information that has been or will be disclosed by one
party, or one of its Affiliates to the other party, or one of its Affiliates,
whether set forth orally or in writing which may relate to among other things,
their respective business interests, technical information, clinical data,
product specifications, product development plans and ideas, marketing plans and
ideas, manufacturing information, financial information, strategic
considerations or business operations. Endo Confidential Information may also
include non-public and proprietary information of its Affiliates.

For purposes of this Agreement, “Affiliate” means with respect to a particular
party, a person, corporation or partnership or other entity that controls, is
controlled by or under common control with such party. For the purposes of this
definition, “control” (including the correlative meaning, the terms “controlled
by” or “under common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by ownership of fifty
percent (50%) or more of the voting stock of such entity, or by contract or
otherwise.

 

2. The parties hereby agree that the following shall not be considered
Confidential Information subject to this Agreement:

 

  (a) information that, prior to the time of disclosure, is in the public
domain;

 

  (b) information that, after disclosure, becomes part of the public domain by
publication or otherwise; provided that such publication is not in violation of
this Agreement or, to the receiving party’s knowledge, any other confidentiality
agreement to which Sisitsky, TPG or any of their respective Affiliates is party;



--------------------------------------------------------------------------------

Director Confidentiality Agreement

 

  (c) information that the receiving party can establish in writing was already
known to it or was in its possession prior to the time of disclosure and was not
acquired, directly or indirectly, from the disclosing party;

 

  (d) information that the receiving party lawfully received from a third party;
provided however, that such third party was not obligated to hold such
information in confidence;

 

  (e) information that was independently developed by the receiving party
without reference to any Confidential Information as established by appropriate
documentation; and

 

  (f) information that the receiving party is compelled to disclose by a court
or other tribunal of competent jurisdiction; provided, however, that in such
case the receiving party shall immediately give as much advance notice as
feasible to the disclosing party so that the disclosing party may seek a
protective order or other remedy from said court or tribunal. In any event, the
receiving party shall disclose only that portion of the Confidential Information
that, in the opinion of its legal counsel, is legally required to be disclosed
and will exercise reasonable efforts to ensure that any such information so
disclosed will be accorded confidential treatment by said court or tribunal.

 

3. Subject to paragraph 4, the receiving party and the TPG Recipients (as
defined below) shall not use Confidential Information of the disclosing party
for any purpose other than for the purpose of Sisitsky’s service as a director
of Endo; provided, however, that Sisitsky and the TPG Recipients (as defined
below) shall be entitled, subject to compliance with applicable law, to use
Confidential Information for purposes of monitoring, managing and making
investment, voting, governance or other decisions relating to TPG’s and its
Affiliates’ investment in Endo.

 

4. The receiving party will not disclose any such Confidential Information to
any person; provided, however, that Confidential Information may be disclosed by
Sisitsky or any TPG Recipient to (i) in the case of Confidential Information
that is financial performance information regarding the Company, any employees,
attorneys, independent contractors designated as senior advisors, directors and
officers of TPG or its Affiliates (excluding portfolio companies) (the “TPG
Recipients”) and (ii) in all cases, to TPG Recipients who serve on the
investment committee of TPG Capital or to any partners, employees and senior
advisors of TPG or any of its Affiliates that need to know such information for
the purposes set forth in paragraph 3, in the case of each of clauses (i) and
(ii) so long as such TPG Recipients have relevant knowledge or expertise and are
bound by confidentiality obligations at least as restrictive as those contained
in this Agreement. TPG represents and warrants that it has instituted reasonable
procedures to ensure compliance with the foregoing restrictions on disclosures
to TPG Recipients and agrees that it will reasonably cooperate with Endo to
institute further procedures that are necessary or appropriate to protect
Confidential Information of Endo.

 

2



--------------------------------------------------------------------------------

Director Confidentiality Agreement

 

5. Upon written request of the disclosing party, the receiving party shall
return promptly to the disclosing party (or, at the receiving party’s option,
destroy) all Confidential Information furnished to it, including any copies
thereof and notes, extracts, or derivative materials based thereon (provided
that if the receiving party so opts to destroy, the receiving party shall
confirm and certify such destruction in writing to the disclosing party); and
until this Agreement is terminated or until the expiration of the
confidentiality obligations set forth in this Agreement, shall keep confidential
and not use in any way detrimental to the disclosing party any analyses,
compilations, studies or other documents which reflect any of the Confidential
Information. Notwithstanding the foregoing provision, the receiving party shall
not be required to delete the Confidential Information from back-up archival
storage and may retain one (1) copy of Confidential Information in its
confidential files solely for record keeping and compliance purposes.

 

6. Title to, and all rights emanating from the ownership of, all Confidential
Information disclosed under this Agreement shall remain vested in the disclosing
party or any of its Affiliates. Nothing herein shall be construed as granting
any license or option, in favor of the receiving party, in such Confidential
Information under any patent, copyright and/or any other rights now or hereafter
held by the disclosing party or any Affiliate of the disclosing party in or as a
result of such Confidential Information other than as specifically agreed upon
by the parties.

 

7. Each receiving party acknowledges that, by virtue of the examination of the
Confidential Information in accordance with the terms of this Agreement, it and
its Affiliates, employees, attorneys, independent contractors designated as
senior advisors, directors and officers may have access to material, non-public
information, and it is aware (and will so advise its Affiliates, employees,
attorneys, independent contractors designated as senior advisors, directors and
officers who are informed as to the matters which are subject to this Agreement
and who receive Confidential Information) that applicable securities laws,
including United States federal and state securities laws, generally prohibit
any person who has material, non-public information concerning a publicly-traded
company from purchasing or selling any securities of such company or from
communicating such information to any other person or entity under circumstances
in which it is reasonably foreseeable that such person is likely to purchase or
sell such securities. Each receiving party agrees that it will not, and will
direct its Affiliates, employees, attorneys, independent contractors designated
as senior advisors, directors and officers who have received Confidential
Information not to, use or permit any third party to use any Confidential
Information in contravention of the United States federal and state securities
laws, including the Securities Exchange Act of 1934, as amended, including the
rules and regulations promulgated thereunder.

 

8. The execution and performance of this Agreement does not obligate the
parties, or any of the parties’ Affiliates, to enter into any other agreement or
to perform any obligations other than as specified herein.

 

3



--------------------------------------------------------------------------------

Director Confidentiality Agreement

 

9. The receiving party agrees that the disclosure of Confidential Information to
any third party without the express written consent of the disclosing party may
cause irreparable harm to the disclosing party or its Affiliates, and that any
breach or threatened breach of this Agreement by the receiving party will
entitle the disclosing party or any of its Affiliates to seek injunctive relief,
in addition to any other legal remedies available to it, in any court of
competent jurisdiction.

 

10. No failure or delay by the disclosing party or any of its Affiliates in
exercising any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

11. The parties hereby agree that this Agreement represents the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and/or contemporaneous agreements and understandings between the parties
with respect to the handling of Confidential Information (including the
Confidentiality Agreement by and among Endo Pharmaceuticals, Inc., Sisitsky and
TPG, dated April 25, 2016), whether written, oral, visual, audio or in any other
medium whatsoever. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania without reference to its conflict of laws rules.
This Agreement may not be amended or in any manner modified except by a written
instrument signed by authorized representatives of both parties. If any
provision of this Agreement is found to be unenforceable, the remainder shall be
enforced as fully as possible and the unenforceable provision shall be deemed
modified to the limited extent required to permit its enforcement in a manner
most closely representing the intention of the parties as expressed herein.

 

12. This Agreement shall terminate and all obligations and rights hereunder
shall expire upon the first anniversary of the first date on which Sisitsky is
no longer a member of the board of directors of Endo.

 

13. This Agreement shall be binding on each party’s successors and assigns.

 

14. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
agreement. Signatures to this Agreement transmitted by facsimile, by electronic
mail in “portable document format” (“.pdf”), or by any other electronic means
which preserves the original graphic and pictorial appearance of the Agreement,
shall have the same effect as physical delivery of the paper document bearing
the original signature.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ENDO INTERNATIONAL PLC     By:   /s/ Rajiv De Silva     By:   /s/ Todd B.
Sisitsky Name:   Rajiv De Silva       Todd B. Sisitsky Title:   President and
CEO       TPG GLOBAL, LLC     By:   /s/ Clive Bode       Name:   Clive Bode    
  Title:   Vice President      

[Signature Page to Director Confidentiality Agreement]